DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/29/2021, with respect to the objections to the drawings, specification, and claims have been fully considered and are persuasive.  Since Applicant has amended to resolve each of the objections outlined in the Ex Parte Quayle action filed 9/3/2021, the objections to the drawings, specification, and claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claim 1 filed on 08/17/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a support section comprising a ring and three support pillars, wherein the support pillars connect the ring to a first end of a body section, in combination with the other limitations of the independent claim.
	The closest prior art is Cox et al. (PGPub US 2016/0317387 A1), which, in the analogous art of pressure applicator therapeutic devices (PP [0010]: “mobility and stability therapeutic tool which is designed and/or configured to provide constant deep pressure onto a tight, adhesioned or restricted muscle or trigger point“) discloses a body section (110 in Fig. 2) comprising a conical frustum (sidewall 110e forms a truncated cone), having a base 112) at the first end of the body section (bottom of 110), and a top (116) at a second end of the body section (top of 110), a base section (114) wherein a first end of the base section (114) is coupled to the second end of the body section (116 at 110) and wherein a second end of the base section (114) is formed with a flat circular surface (flat at tangent of curve, C1, PP [0056]: “contact point C1 on the pressure application member 114 maintains direct contact with a desired target point of the user”).
	However, Cox et al. fails to disclose a support section comprising a ring and three support pillars, wherein the support pillars connect the ring to a first end of a body section. Furthermore, the prior art of record does not suggest any motivation to modify the Cox et al. disclosure to arrive at these features. Since the device of Cox et al. is meant to be held in hand (Fig. 3, PP [0053]: “The flexion portion 116 may further be designed to allow a user to easily hold and/or grip the body member 110 while the combined mobility and stability therapeutic device 100 is used during mobility, stability, and/or recovery enhancement exercises”) for massaging muscles (PP [0042]) it would not be obvious to modify the device of Cox et al. to incorporate a support section comprising a ring and three support pillars, since it would not be obvious to attach tensioning straps to the device of the Cox et al. disclosure for securement to a patient as one would expect to do with a tourniquet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771